Exhibit 10.14

 

AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

Amended and Restated Management Agreement (this “Agreement”), dated as of
July 27, 2011, by and between Wesco Aircraft Holdings, Inc., a Delaware
corporation (the “Company”), and Carlyle Investment Management L.L.C., a
Delaware limited liability company (“Carlyle”).

 

RECITALS:

 

WHEREAS, TC Group, L.L.C., a Delaware limited liability company (“TC Group”),
previously provided advisory and consulting services to the Company pursuant to
that certain Management Agreement, dated as of September 29, 2006, by and
between the Company and TC Group (the “Original Agreement”);

 

WHEREAS, the Company, TC Group and Carlyle desire to amend and restate the
Original Agreement in its entirety on the terms and subject to the conditions
contained herein, with Carlyle replacing TC Group as a party to this Agreement;

 

WHEREAS, Carlyle, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the areas of corporate
management, business strategy, investment, acquisitions and other matters
relating to the business of the Company and its subsidiaries; and

 

WHEREAS, the Company desires to avail itself of the expertise of Carlyle in the
aforesaid areas, in which it acknowledges the expertise of Carlyle.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:

 

Section 1.               Appointment.

 

The Company hereby appoints Carlyle to render the advisory and consulting
services described in Section 2 hereof for the term of this Agreement.

 

Section 2.               Services.

 

(a)           During the term of this Agreement, Carlyle shall render to the
Company and its subsidiaries, by and through such of Carlyle’s officers,
employees, agents, representatives and affiliates as Carlyle, in its sole
discretion, shall designate, in cooperation with the Company’s executive
officers, from time to time, advisory, consulting and other services (the
“Oversight Services”) in relation to the operations of the Company and its
subsidiaries, strategic planning, marketing and financial oversight and
including, without limitation, advisory and consulting services in relation to
the selection, retention and supervision of independent auditors, the selection,
retention and supervision of outside legal counsel, the selection, retention and
supervision of investment bankers or other financial advisors or consultants and
the structuring

 

1

--------------------------------------------------------------------------------


 

and implementation of equity participation plans, employee benefit plans and
other incentive arrangements for certain key executives of the Company and its
subsidiaries.

 

(b)           It is acknowledged and agreed that, from time to time, Carlyle may
be requested to perform services in addition to the Oversight Services, for
which Carlyle shall be entitled to additional compensation.

 

(c)           Notwithstanding anything set forth herein, it is expressly agreed
that the Oversight Services shall not include investment banking services or
other financial advisory services.

 

Section 3.               Fees.

 

In consideration of the performance of the Oversight Services contemplated by
Section 2(b) hereof, the Company agrees to pay to Carlyle an aggregate per annum
fee not to exceed $1,000,000 (the “Annual Fee”).  The Annual Fee shall initially
be fixed at $1,000,000, subject to adjustment in the future by the Company’s
Board of Directors from time to time, subject to the cap set forth in the
foregoing sentence.

 

Section 4.               Out-of-Pocket Expenses.

 

In addition to the compensation payable to Carlyle pursuant to Section 3 hereof,
the Company shall, at the direction of Carlyle, pay directly, or reimburse
Carlyle for, its reasonable Out-of-Pocket Expenses.  For the purposes of this
Agreement, the term “Out-of-Pocket Expenses” shall mean the amounts actually
paid by Carlyle in cash in connection with its performance of the Services,
including, without limitation, reasonable (i) fees and disbursements (including
underwriting fees) of any independent auditors, outside legal counsel,
consultants, investment bankers, financial advisors and other independent
professionals and organizations, (ii) costs of any outside services or
independent contractors such as financial printers, couriers, business
publications or similar services and (iii) transportation, per diem, telephone
calls, word processing expenses or any similar expense.  All reimbursements for
Out-of-Pocket Expenses shall be made promptly upon or as soon as practicable
after presentation by Carlyle to the Company of the statement in connection
therewith.

 

Section 5.               Indemnification.

 

The Company will indemnify and hold harmless Carlyle and its officers,
employees, agents, representatives, members and affiliates (each being an
“Indemnified Party”) from and against any and all losses, costs, expenses,
claims, damages and liabilities (the “Liabilities”) to which such Indemnified
Party may become subject under any applicable law, or any claim made by any
third party, or otherwise, to the extent they relate to or arise out of the
performance of the Services contemplated by this Agreement or the engagement of
Carlyle pursuant to, and the performance by Carlyle of the Services contemplated
by, this Agreement.  The Company will reimburse any Indemnified Party for all
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim for which the
Indemnified Party would be entitled to indemnification under the terms of the
previous sentence, or any action or proceeding arising therefrom, whether or not
such Indemnified Party is a party

 

2

--------------------------------------------------------------------------------


 

hereto, provided that, subject to the following sentence, the Company shall be
entitled to assume its defense thereof at its own expense, with counsel
satisfactory to such Indemnified Party in its reasonable judgment.  Any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense, and in any action, claim or proceeding in which the
Company, on the one hand, and an Indemnified Party, on the other hand, is, or is
reasonably likely to become, a party, such Indemnified Party shall have the
right to employ separate counsel at the Company’s expense and to control its own
defense of such action, claim or proceeding if, in the reasonable opinion of
counsel to such Indemnified Party, a conflict or potential conflict exists
between the Company, on the one hand, and such Indemnified Party, on the other
hand, that would make such separate representation advisable.  The Company
agrees that it will not, without the prior written consent of the applicable
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim, action or proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the applicable
Indemnified Party and each other Indemnified Party from all liability arising or
that may arise out of such claim, action or proceeding.  Provided that the
Company is not in breach of its indemnification obligations hereunder, no
Indemnified Party shall settle or compromise any claim subject to
indemnification hereunder without the consent of the Company.  The Company will
not be liable under the foregoing indemnification provision (i) to the extent
that any loss, claim, damage, liability, cost or expense is determined by a
court, in a final judgment from which no further appeal may be taken, to have
resulted solely from the gross negligence or willful misconduct of Carlyle or
(ii) for any Liabilities incurred by a party to any agreement between or among
any equity holders of the Company (including the Stock Purchase and Exchange
Agreement and Agreement and Plan of Merger dated as of July 23, 2006, the Wesco
Holdings, Inc. Stockholders Agreement dated as of September 29, 2006, or the
Escrow Agreement dated as of September 29, 2006, as each may be amended from
time to time) to the extent such Liabilities result from claims, actions or
proceedings that relate to or arise under any such agreement.  If an Indemnified
Party is reimbursed hereunder for any expenses, such reimbursement of expenses
shall be refunded to the extent it is finally judicially determined that the
Liabilities in question resulted solely from the gross negligence or willful
misconduct of Carlyle.

 

Section 6.               Termination.

 

This Agreement shall become effective on the date hereof and shall continue in
effect until the date as of which Carlyle or one or more of its affiliates no
longer collectively control, in the aggregate, at least 15% of the equity
interests of the Company, or such earlier date as the Company and Carlyle may
mutually agree.  The provisions of Sections 5, 7 and 8 and otherwise as the
context so requires shall survive the termination of this Agreement.

 

Section 7.               Other Activities.

 

Nothing herein shall in any way preclude Carlyle or its officers, employees,
agents, representatives, members or affiliates from engaging in any business
activities or from performing services for its or their own account or for the
account of others, including for the Company that may be in competition with the
businesses conducted by the Company.

 

3

--------------------------------------------------------------------------------


 

Section 8.               General.

 

(a)           No amendment or waiver of any provision of this Agreement, or
consent to any departure by either party from any such provision, shall be
effective unless the same shall be in writing and signed by the parties to this
Agreement, and, in any case, such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)           This Agreement and the rights of the parties hereunder may not be
assigned without the prior written consent of the parties hereto; provided,
however, that Carlyle may assign or transfer its duties or interests hereunder
to a Carlyle affiliate at the sole discretion of Carlyle.

 

(c)           Any and all notices hereunder shall, in the absence of receipted
hand delivery, be deemed duly given when mailed, if the same shall be sent by
registered or certified mail, return receipt requested, and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run.  Notices shall be addressed to the parties at the following
addresses:

 

If to Carlyle:                                  Carlyle Investment Management
L.L.C.

1001 Pennsylvania Ave., NW

Suite 220 South

Washington DC, 20004-2505

Attention: Adam J. Palmer

Facsimile: (202) 347-9250

 

If to the Company:                       Wesco Aircraft Hardware Corp.

27727 Avenue Scott

Valencia, CA 91355

Attention: Randy Snyder

 

(d)           This Agreement shall constitute the entire agreement between the
parties with respect to the subject matter hereof, and shall supersede all
previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.

 

(e)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware (without giving effect to the choice of
law principles therein).  Each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the Court of Chancery or other courts of
the State of Delaware in the event any dispute arises out of this Agreement or
any of the transactions contemplated by this Agreement, (ii) agrees that it will
not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from such court, (iii) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the Court of Chancery or other courts of
the State of Delaware and (iv) to the fullest extent permitted by Law, consents
to service being made through the notice procedures set forth in Section 8(c). 
Each party hereto hereby agrees that, to the fullest extent permitted by Law,
service of any process, summons,

 

4

--------------------------------------------------------------------------------


 

notice or document by U.S. registered mail to the respective addresses set forth
in Section 8(c) shall be effective service of process for any suit or proceeding
in connection with this Agreement or the transactions contemplated hereby.

 

(f)            This Agreement may be executed in two or more counterparts, and
by different parties on separate counterparts.  Each set of counterparts showing
execution by all parties shall be deemed an original, and shall constitute one
and the same instrument.

 

(g)           The waiver by any party of any breach of this Agreement shall not
operate as or be construed to be a waiver by such party of any subsequent
breach.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as set forth below.

 

 

 

CARLYLE INVESTMENT MANAGEMENT L.L.C.

 

 

 

 

 

 

By:

/s/ Adam J. Palmer

 

 

Name: Adam J. Palmer

 

 

Title:   Managing Director

 

 

 

 

 

 

 

WESCO AIRCRAFT HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Gregory A. Hann

 

 

 

Name: Gregory A. Hann

 

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

 

Seen and agreed to by:

 

 

 

 

 

 

 

TC GROUP, L.L.C.

 

 

 

 

 

 

 

By: TCG Holdings, L.L.C., its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter J. Clare

 

 

 

Name:

Peter J. Clare

 

 

 

Title:

Managing Director

 

 

 

 

[Signature Page to Amended and Restated Management Agreement]

 

--------------------------------------------------------------------------------